Citation Nr: 9921465	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-35 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to an increased rating for service connected 
residuals of a right femur fracture, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran had a period of active duty training from March to 
August 1973.  Subsequently, he had a period of active military 
service which extended from January 1979 to December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  That rating decision continued a 20 percent rating for 
the veteran's service-connected right femur fracture.  That 
rating decision also denied the veteran's attempt to reopen his 
claim for service connection for a back disorder.  

In September 1997, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  

The case was previously before the Board in January 1998, when it 
was remanded for examination of the veteran and medical opinions.  
The requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The RO denied service connection for a low back disorder in 
June 1990.  The veteran was notified of this decision in October 
1990 but did not file an appeal. 

3.  A February 1998 VA orthopedic examination reveals that the 
veteran has a current low back disorder and the examiner relates 
this disorder to an automobile accident during service.  

4.  The evidence received since the June 1990 decision is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  

5.  The competent medical evidence of record relates the 
veteran's current low back disorder to an automobile accident 
during service.  

6.  The veteran's service-connected service connected residuals 
of a right femur fracture are manifested by:  internal rotation 
to 5 degrees; external rotation to 30 degrees; abduction to 30 
degrees; flexion to 110 degrees; and, complaints of pain and 
discomfort.  


CONCLUSIONS OF LAW

1.  The June 1990 decision of the RO denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 1999).

2.  Evidence received since the June 1990 RO decision denying 
service connection for low back disorder is new and material, and 
the veteran's claim for service connection is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  A low back disorder was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

4.  The criteria for a rating in excess of 20 percent for service 
connected residuals of a right femur fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Codes 5250, 5251, 5252, 
5253, 5254, 5255 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  Direct 
service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(a), 
(b), (d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service requires 
evidence sufficient to show (1) the existence of a current 
disability; (2) the existence of a disease or injury in service; 
and (3) a relationship or connection between the current 
disability and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and material 
evidence be presented or secured since the last final 
disallowance of that claim.  38 U.S.C.A. § 5108 (West 1991); 
Evans v. Brown, 9 Vet. App. 273, 285 (1996); see Graves v. Brown, 
8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been presented 
or secured to reopen a claim, a two-step analysis must be 
conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  "First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of the 
claim is new and material when 'the credibility of the [new] 
evidence' is presumed. . . .  Second, if the evidence is new and 
material," the claim must be reopened and the former disposition 
reviewed based on all the evidence of record to determine the 
outcome of the claim on the merits.  Evans, at 283 (citations 
omitted); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see 
Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not 
require the Secretary to consider the patently incredible to be 
credible").

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.

38 C.F.R. § 3.156 (1998).  

The first question in determining whether the evidence is new and 
material is whether the newly presented evidence is actually 
"new" in the sense that it was not of record at the time of the 
last final disallowance of the claim and is not merely cumulative 
of other evidence of record.  Evans v. Brown, 9 Vet. App. 273, 
283 (1996); Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
second question is whether the evidence is "probative" of the 
issue at hand."  Evans, 9 Vet. App. at 283.  Evidence is 
"probative" when it "tend[s] to prove, or actually prov[es] an 
issue."  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing BLACK'S LAW DICTIONARY 1203 (6TH ED. 1990).  Determining 
what the "issue at hand" in a case is depends on the specified 
basis or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  When determining 
whether the veteran has submitted new and material evidence to 
reopen the claim, consideration must be given to all of the 
evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996), Glynn v. Brown, 6 Vet. App. 523 
(1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails on 
that basis and the inquiry ends.  See Evans, at 286 (holding that 
"new" evidence was not relevant to and probative of a nexus 
between the claimed psychiatric disorder and an inservice injury 
or disease which was the "issue at hand" in the case, and 
therefore the "new" evidence was not "material" evidence and 
the inquiry ended, notwithstanding "old" evidence in the record 
pertaining to a nexus between the veteran's psychiatric disorder 
and his military service).

Determining what the "issue at hand" in a case is depends on 
the evidence that was before the RO when it last denied the claim 
on the merits and the reasons for its denial.  See Colvin, 1 Vet. 
App. at 174 (Material evidence is relevant to and probative of 
the issue at hand).  In this case, the RO denied service 
connection for a low back disorder in a June 1990 rating decision 
and notified the veteran of the decision in October 1990.  The 
veteran did not appeal the RO decision and it became final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999).  The "issue at 
hand" in this case is whether a low back disorder was incurred 
during the veteran's active military service.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented, or secured, since the June 1990 RO decision on the 
merits which is relevant to, and probative of, this issue.

The evidence of record at the time of the June 1990 RO rating 
decision which was relevant to the veteran's claim for service 
connection for a low back disorder was: the veteran's service 
medical records and a February 1989 VA examination report.  The 
veteran's service medical records reveal that in March 1983 he 
was in an automobile accident and suffered a fracture to his 
right femur.  

In February 1989 a VA examination of the veteran was conducted.  
Orthopedic examination revealed no abnormality of the veteran's 
lumbosacral spine and no low back disorder was diagnosed.  

In this case the evidence submitted since the June 1990 RO 
decision that refers to the veteran's low back disorder includes: 
additional service medical records and a February 1998 VA 
examination report.  The Board concludes that this evidence is 
new because it was not before the RO when it denied service 
connection for a low back disorder in June 1990.  This evidence 
is also "material" because it is relevant and probative of the 
issue at hand, namely whether the veteran incurred a low back 
disorder as a result of his automobile accident during service.  

The veteran submitted copies of additional service medical 
records in April 1995.  These service medical records were the 
actual hospital treatment records related to his period of 
hospitalization resulting from his March 1983 automobile 
accident.  Review of the claims file indicates that these 
specific service medical records were not previously of record.  
These service medical records specifically reveal that the 
veteran had complaints of low back pain at the time of his 
accident. 

In February 1998 a VA examination of the veteran was conducted.  
Physical examination revealed "mild tenderness to palpation in 
the right lower lumbosacral spine in the paraspinous muscles."  
Range of motion testing reveled some limitation of motion of the 
lumbosacral spine.  X-ray examination revealed mild degenerative 
disc disease.  The examining physician's medical opinion was that 
the veteran's complaints of low back pain were related to his 
automobile accident during service in 1983. 

At the time of the June 1990 RO decision service connection for a 
low back disorder was denied because there was no diagnosis of a 
current low back disorder. There was also a lack of nexus to link 
any current back complaint to the veteran's military service.  
The evidence submitted since the June 1990 RO decision cures 
these defects.  Specifically, there are service medical records 
showing back pain as a result of the inservice accident and the 
1998 VA examination report diagnoses a current low back disorder 
and relates it to that accident.  

Based on the applicable law, regulations and court decisions, the 
additional evidence received since the June 1990 RO decision is 
new and material and provides the required evidentiary basis to 
reopen the veteran's claim.  Therefore, the claim for service 
connection for a low back disorder is reopened.  See Colvin, 1 
Vet. App. 171; 38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.156 (1998).

The Board notes that in the present case a remand would 
needlessly delay the ultimate outcome of this case.  As noted 
above, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1131 (West 
1991).  

The competent medical evidence of record reveals that the veteran 
was in an automobile accident during service.  This accident was 
severe enough that the veteran fractured his right femur.  The 
service medical records also reveal that the veteran had 
complaints of back pain as a result of this accident.  The 1998 
VA examination report reveals a current diagnosis of degenerative 
disc disease and a medical opinion relating the veteran's low 
back pain to the accident during service.  As such, the veteran 
easily meets the elements required for his claim to be well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also Epps v 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  

Besides the evidence noted above, the veteran has testified that 
he has suffered from low back pain ever since his automobile 
accident during military service.  The veteran is competent to 
testify to the existence of a symptom such as pain.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The Board finds that 
the evidence of record supports the veteran's claim.  Therefore, 
service connection for a low back disorder is granted.   

II.  Right Femur

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  His assertion that service connected 
femur disability has increased in severity is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the last 
time his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  All 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321, 
and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily life 
including employment.  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part, or system, in self support of the individual.  
38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (1998).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. Derwinski, 
1 Vet. App. 282 (1991). 

In the present case the evidence of record reveals that the 
veteran was in an automobile accident during service and suffered 
a closed transverse mid shaft fracture of the right femur.  
Treatment of the fracture required surgical insertion of a 
"pin" which was ultimately removed in 1985. 

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

In February 1998 the most recent VA examination of the veteran 
was conducted.  The veteran presented walking with a cane.  The 
veteran had complaints of low back pain which radiated in to his 
right.  He also stated that he could not walk any great distance 
because of back pain.  The veteran had an antalgic gait with a 
shortened stance phase in the right leg.  Examination of the 
right femur revealed well healed surgical scars which were non-
tender.  There was no gross deformity of the femur and no 
discrepancy of leg lengths between the right and left legs.  
Range of motion testing of the right hip revealed:  internal 
rotation to 5 degrees; external rotation to 30 degrees; abduction 
to 30 degrees; and flexion to 110 degrees.  Motion was noted to 
be free of pain in both hips with the exception of some pain on 
right hip abduction.  Range of motion testing of the right knee 
revealed flexion to 122 degrees and extension to 0 degrees with 
some pain noted at the extremes of range of motion. Sensory and 
muscle strength testing of the lower extremities revealed normal 
results.  X-ray examination revealed no malunion of the right 
femur.  Some "heterotopic ossification at the top of the greater 
trochanter" was noted.  The diagnosis was "status post motor 
vehicle accident with healed right femur fracture, abundant 
callus, but no evidence of malunion.  . . .  Slight limitation of 
motion of the right hip manifested by decreased abduction and 
internal rotation."  The physician specifically indicated that 
there was no evidence of malunion, nonunion, loose motion, 
swelling, crepitus, or significant impairment.  Some bone 
deformity was noted; specifically the veteran had abundant callus  
formation but it was the physician's opinion that this "should 
not interfere with the overall function of the femur."  The 
examining physician further stated that "overall I cannot rally 
explain why his gait is so affected.  I do not think that a 
healed femur fracture should be painful, and most patients, even 
when healed femur fractures are as severe as in this patient, 
regain a normal gait pattern."  

The service connected residuals of a right femur fracture are 
currently rated as 20 percent disabling under diagnostic code 
5255.  That rating contemplates malunion of the femur with 
moderate knee or hip disability.  The next higher rating of 30 
percent contemplates malunion with marked knee or hip disability.  
A 60 percent disability rating contemplates fracture of surgical 
neck of the femur with false joint, or a fracture of the shaft of 
the femur with nonunion, without loose motion, weightbearing 
preserved with aid of brace.  Finally, an 80 percent rating, the 
highest rating assignable under this diagnostic code, 
contemplates fracture of shaft or anatomical neck of the femur 
with nonunion, with loose motion (spiral or oblique fracture).  
38 C.F.R. Part 4, § 4,71a, Diagnostic Code 5255 (1998).  The 
evidence of record does not support a rating in excess of the 
currently assigned 20 percent under this diagnostic code.  
Specifically, VA x-ray evidence clearly shows that the veteran's 
right femur fracture is fully healed.  There is no evidence of 
malunion or nonunion.  The veteran's complaints of pain and the 
interrupted gain most nearly approximate a moderate disability.  
However, there is no objective evidence of any of the impairments 
which would warrant an increased rating.  

The Board has considered rating the veteran's disability under 
all other potentially appropriate diagnostic codes.  An 80 
percent rating is assignable for flail joint of the hip.  
However, there is no evidence of flail joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5254 (1998).  Disability ratings from 60 to 90 
percent are assignable for ankylosis of the hip joint, but again 
there is no evidence of any ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5250 (1998).  Various diagnostic codes provide 
for disability ratings for limitation of extension, abduction 
adduction and rotation of the thigh.  However, the maximum rating 
assignable under any of these diagnostic codes is 20 percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5253 (1998).  

Limitation of flexion of the thigh to 20 degrees warrants a 30 
percent disability rating, while limitation of flexion to 10 
degrees warrants a maximum rating of 40 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (1998).  However, the  medical 
evidence reveals that the veteran has right hip (thigh) flexion 
to 110 degrees.  As such, he does not meet the criteria for an 
increased rating under this daignsotic code.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998) 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated.  Therefore, the Board has to 
consider the "functional loss" of a musculoskeletal disability 
under 38 C.F.R. § 4.40 (1998), separate from any consideration of 
the veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. 202, 206 (1995).  Functional loss may occur as a result 
of weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in parts of 
the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately 
portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, 
either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities of 
the joints include: weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or, pain on movement.  
38 C.F.R. § 4.45 (1998).  Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-
tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, relaxation 
of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and 
carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the 
lower extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with 
major joints.  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of 
minor joints, ratable on disturbance of lumbar spine 
functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm 
will greatly assist the identification.  Sciatic 
neuritis is not uncommonly caused by arthritis of the 
spine. The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology 
as productive of disability.  It is the intention to 
recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested 
for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged 
joint.  

38 C.F.R. § 4.59 (1998).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment of 
the 20 percent evaluation for his service-connected right femur 
fracture.  The Board has considered the veteran's claim for an 
increased rating for his musculoskeletal disability under all 
appropriate diagnostic codes.  However, no other diagnostic code 
is appropriate to rate the veteran's service connected 
disability.  Moreover, although the Board is required to consider 
the effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The preponderance of 
the evidence is against the veteran's claim for an increased 
rating for the service connected residuals of a right femur 
fracture.  


ORDER

Service connection for a low back disorder is granted.  

An increased rating for service connected residuals of a right 
femur fracture is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

